                                                                                   United States District Court
                                                                                     Southern District of Texas

                             UNITED STATES DISTRICT COURT                               ENTERED
                              SOUTHERN DISTRICT OF TEXAS                                May 06, 2019
                                 BROWNSVILLE DIVISION                                David J. Bradley, Clerk



 UNITED STATES OF AMERICA                         §


 VS.                                              §        CASE NO.:      B-19-PO-029-01


 Martha Elena Morales Rodriguez                   §

                                           JUDGMENT

On May 6, 2019, defendant appeared in person and with counsel, Sandra Zayas, Assistant Federal
Public Defender.

Whereupon the defendant entered a plea of guilty to the offense of knowingly, willfully, and in
violation of law aid and abet one undocumented alien minor to attempt to gain illegal entry into the
United States, in violation of Title 18, United States Code, Section 2, and Title 8, United States
Code Section 1325(a)(3) as charged in the Complaint, and the court having asked the defendant
whether she had anything to say why judgment should not be pronounced, and no sufficient cause to
the contrary being shown or appearing to the Court;

IT IS ADJUDGED that the defendant is guilty as charged and convicted.

The defendant is hereby sentenced to TIME SERVED; and a special assessment of $10.00 is
imposed.

DONE at Brownsville, Texas, on May 6, 2019.


                                                        ______________________________
                                                               Ronald G. Morgan
                                                          United States Magistrate Judge

                                        R E T U R N

I have executed the within Judgment and Commitment as follows:
       Defendant delivered on ___________________ to __________________________________
at _____________________________________, with a certified copy of the Judgment.




                                    By: _______________________________,
                                               Deputy U.S. Marshal
